casd 4199,c¢-go242-MWS Sinbobrment 7 Fiebre pheetrot LOU / —
rte FLbrida~ oF southe WN dif sf0AN

 

oe | / —/-OF-S
Aon Mo nsher :
hes o\ ninth p ‘Please nid
J , DEC 0 mm CH Se LO a a As |
of. UU. en V. | 4d Fly se \oal_

 

 

 

L, th ohare nam 2,

Bin moncher wlan t, dhe
—Sortherw, Ea stecw , Northern
divisiod of Oni tet stete—

S Cobre Ot Aveti: cH-L Cot ea

 

do add MU Name ; phot,

 

Pleace_ Sarfet, See the. foot -

 

DAME Cty OF mam 7 beach
fel. fe leaar trent PASO yr al

 

Par le, See oly b, Sen, the Sew

Weds, Se. tle plore amr, dad,

Pierre ix [- menchy, () A. Duta
Fs at Horv<n your’, Clee of 7
leurt, 15 /- North Ke st [4
“Bits. 4 W La, =p % a1eS,

 

 

 

 

 

 

 

 

 

   

= EES Ooty, “ne mo dad Jo S)

 

 
Case 4:19-cv-00212-MW-MAF Document 207 Filed 12/17/20 Page 2 of 6

| -Lf-S
tiethy FAs tro, , L7 Lhe coon
NAME fF offi Yale ob

Cc er de fe Ket \Klei Sar Setu rifen 7
Sox - yoo t, See Nv bss EQ
See mW) license Ale. at th
Ta llAhAss €e ot £2 Cy [,cen Se.
Le peoey, See the rntoou X NAN
dicen KL. GE 7 : POLO pe ha a
ber Ses MA dad, Pierre veut \ Saye
prone; een Se KLO. SUA AX
phe Por: den bo, fe €- aw
Neliiee Cav ye DOM, - \A5 “Moy Lin
\aleu st } ou Straex, Mt aw L Fus3 [Ss
mw dad, er. ery’ e ro rno Ne REC
wt

aeci Lie s D+ + wee | Linke
Cort YDOM, nISO oir in ella a s see
Fleon an , ORA- SOU+erps D5. ,
Sec Ubhew, LD lanl. Please, BeO%
Non- M1 SUNnder standing... £, he
—oleove Name-ris cr ae ‘Le ont
Weve MD CremMmenal cle ers, re) Eh Se
! C\etles | U.S. ceort 6& dishcl ©
cauv~t “ol Flop dr. CASHEW
(kvisioel , Cex Gl OF Notrhun4
Cec$iowH.1 to oloove Name. is
Pending  SOVEn +62 Sd icc ak
Ap lee Cen ves tole mH Mis -

 

 

 

 
Case 4:19-cv-00212-MW-MAF Document 207 Filed 12/17/20 Page 3 of 6

| 3-Of-5

Pleading, ont Poul (© Lacieunar
Cour Lypp | wy . tly Von AVENE JOoOr

—kotiow 6S UneNeKIH 2 Lhe

— obove_ Nae Wane chie Y Vichkov—
Sok, StevenS mM. lavimove

yf
Wen Anal G&,. nar shout Ho céntae
tho @ (Nai Viauer - far v Ke O-s.
Photo te Le place “Proper lo. '

— PCRS Re Levey donal(a John
Trum ee. “ye FleCsa. the above
nome, Aven Me ncn 15 a 2XCe OT |
onal Steder-t, See Lurene OF 7
ce periméeht of Edicatory, DP to
niowre nenne mitlhael Alembe—

Cimyecach denath 3) trum Pe

beens se Geemnmel Josheiis

on KLO- Dra ote patind, Bena ( 2
So atrvenp enaupy in ou Sines Sy

the above, name is wp coh

bn | the Dan Cracdicn\ mre

lagen Sea Proof .T impeach

 

 

 

 

 

— denald J. Avump becac Se, Ae
on eardtiv iw MAYA KlAaAML, Sak , “pr
MA NAME Bt Rus le cate »K , S22

 

 

Nw : wo
ARAOG las Angeles, Saree wtf
CQleb, Ley, Me dB CK j Crd plows

Ge 4. Kn KA PBIMAL AY A

 

 

 
Case 4:19-cv-00212-MW-MAF Document 207 Filed 12/17/20 Page 4 of 6

( 4 -Of-5
NVes beer Vid OPP C3er) Looe |
ok, He satel ite sta! CLA CM
Sas Aon. Wo Ne Ur. SC ezak (2 \y Lee
See Cave KID- ges all ar WAG WS
| Sex Caw rt , Ler eLstera/ adi Sf, oL/
oF Fiore a Om See the Sect (le,
| Cate [ke LG be Lote MA inca tor,
See IWWw2edify Lea medi.

 

— rire ot S | Se Ce 7
. This is a tyrve- Ceyreet
pane brn Lect. f he Mma,
ak VU. SS og Le y eRe — del Uva
ate Us , ~ wie ytherk! a (Ui S107
ot Lon dA, SAC cone ntel, csp te t
Std ok [os aNoe | 25,.Sue ech T
Want - fhe team invesdigh po
taloout the cheve DAM Von pr pal
Plate-in +h_45, 46 U.S. Pres: der
law of Wevi PhabtS. Sex team, ee mt
JESS Jaciesou, Se02 IMS. MaAxKime— il Oy
Sec WS. Jessica, Sax ORE S00 Stevens pm.
Aarimer’, <u Vineso ih Wan, Cea
Uenese. Fowle | |) See (SRL Let Prenenety
sae More Vy ronclir, See. morie S.

DNL nOY, See Cove. \L. menchy, Son
One k- Veninde pr rch See MOY (2- NY-

 

 

 

 
Case 4:19-cv-00212-MW-MAF Document 207 Filed 12/17/20 Page 5 of 6

5-04 245
KOONGHE Ste DSi le, neo ln bet,
See EMManyu «Al Mone 7 be
Note sha me ne SLame a o
& mn rah 2 | DPone SAVES , Sen
et V2 NONE SHrmes. Sen fe re lic
A. WW hike, Se2 INMAak A.0-4

te ae yal Complan, S22 6 (ema nca,

Cer 4, a @leph ve) Ve las oF - _.
Lea 470 i Lr COX “| prs Ce { +) Kher,

 

pawenr®

 

 

 

 

(aM, Sen, heer, loses ao 6 aes Leo
dante, lecatear, Plerce (for
diSfesgeec & of th plese A
| Bien IML RE bey: ect Vati& cay ky
Van! ke ye Se elect 470 WY, Ge 2 Vile
See CAIN PAIN, “Sen. marca ly dex ol
Moncey, Ay Uy IM MX | 16 JSS OAS
Mde nor réechornl WoW HON
(90DO Ssdotdh_wtlese BID stveet—_

Ploridoe Cote Edy 22030

 

SG

Ir rent We Por. Wyo NN Mo n CA
Singnatures ; 9 Vv

hiistuel % ; yo Vy.
MOVE Mee Ob, Do

 

 

 

 

 

 

 

 

 

 
~ Case 4:19-cv-00212-MW-MAF Document 207 Filed 12/17/20 Page 60f6

i

 

 

; On Chys OVON, MLAVTE en |
TS corPechounl in Sita ti cated ge
+) 4006 gout Kile S- atl Sebveene aie ZIP 33034 |

| :

—
" BIRST-CLASS MAIL

FLORIDA CITY = 01111681778

pie BOs _ |

set Unites Sleteof distat

Mf. mceiM Coy yt Of Northyy disBeoh

Dade CL. De flor hy [l/ No ytheacdams,

pithy eff lel phate

Seer Soe
